Judgment modified by limiting the amount due for principal on plaintiff’s mortgage as to parcel No. 1 to the sum of $3,500, and as so modified affirmed, in so far as appealed from, without costs. In our opinion, the plaintiff’s letter of September 7, 1929, delivered to appellants’ attorney, Goodman, by the mortgagor, Koeppel, by which plaintiff agreed to allocate the balance of $9,500 principal due on its mortgage between parcels Nos. 1 and 6 as follows: $3,500 upon parcel No. 1 and $6,000 upon parcel No. 6, operated as an estoppel, and plaintiff is not now entitled to a mortgage lien on parcel No. 1 in excess of $3,500 for principal. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions to sustain this decision will be made. Young, Carswell and Tompkins, JJ., concur; Lazansky, P. J., dissents and votes for reversal and a new trial; Davis, J., dissents and votes for affirmance. Settle order on notice.